Electronically Filed
                                                        Supreme Court
                                                        SCEC-XX-XXXXXXX
                                                        29-AUG-2022
                                                        08:52 AM
                                                        Dkt. 15 FFCL



                          SCEC-XX-XXXXXXX
          IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                      ADRIEL LAM, Plaintiff,
                                vs.
        STATE OF HAWAI#I, OFFICE OF ELECTIONS, Defendant.

                        ORIGINAL PROCEEDING
       FINDINGS OF FACT, CONCLUSIONS OF LAW, AND JUDGMENT
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          On August 18, 2022 Plaintiff Adriel Lam (Lam) filed a

letter, which we construe as an election complaint, as well as

documents attached and submitted in support.     On August 23, 2022

Defendant State of Hawai#i Office of Elections (Office of

Elections) filed a motion to dismiss.    On August 25, 2022, Lam

filed a “Memorandum; Objection to Defendant’s Motion to Dismiss

and in Support of Motion for Hand Recount” (objection).      Upon

consideration of the complaint, motion to dismiss, and objection,

and having heard this matter without oral argument, we enter the

following findings of fact, conclusions of law, and judgment.

                         FINDINGS OF FACT

          1.   Lam was one of two Primary Election Republican
Party candidates in the Senate District 24 race.

            2.   The 2022 Primary Election was held on August 13,

2022.

            3.   Following a mandatory recount, the election result

for this race was, as follows:

     Fernandez, Antionette       1,490
     Lam, Adriel C               1,446
     Blank votes                   787

            4.   The election result was later updated on August

22, 2022, with the following result that included the last

ballots validated by the City Clerk for the City and County of

Honolulu:

     Fernandez, Antionette       1,513
     Lam, Adriel C               1,474
     Blank Votes                   800

            5.   On August 18, 2022, Lam filed a letter seeking to

file a complaint under Hawai#i Revised Statutes (HRS) § 11-172

(Supp. 2021), which requests the following relief:

                 (a)   That an order be issued requiring a halt in

the certification of the 2022 Primary Election so that a manual

recount may be conducted of the 2022 Republican Party Senate

District 24 Primary Election race; and

                 (b)   An order requiring certain requests be

granted “to restore public confidence and assurances regarding

the integrity of Hawaii elections and reduce vulnerability to

election and voter fraud” that include maintenance of the voter


                                   2
rolls, voter education, certain ballot handling procedures, an

adequate elections budget, increased access to voting to increase

voter participation, and preserving all elections records from

the “2020 General Election” beyond the federally mandated twenty-

two month retention period to improve transparency and access to

public records.

          6.      Lam asserts a lack of transparency during the

mandatory recount process, lack of resolution on certain election

integrity inquiries, and pending final ballot counts support his

requested relief.

          7.      With regard to his assertion that there was a lack

of transparency during the mandatory recount process, Lam

recounts his observations and interactions with the Office of

Elections during the mandatory recount process, including the

lack of a response from the Office of Elections during the

mandatory recount process.

          8.      With regard to his concern about the lack of

resolution on certain election integrity inquiries, Lam asserts

there were many deficiencies concerning:    (a) a Manual Audit

Certification that was raised regarding the 2020 General

Election; (b) cybersecurity threats from foreign and other non-

state threats to alter the election results to conform to their

interests; (c) maintenance of the voter registration rolls in

light of a “specific case of a registered voter” in the 2020


                                   3
General Election; and (d) various aspects with elections by mail.

            9.    With regard to his assertion that a pending final

ballot count supports his requested relief, Lam attached an email

dated August 17, 2022, from the Office of the City Clerk of the

City and County of Honolulu that states the “number of ballots

that still need to be verified is approximately 3,700[,]” and the

“number of ballots pending verification for Senate District 24 is

235.”   He also asserts there were 34,559 ballots received on

August 14, 2022, that “could have met the deadline for receipt by

7 p.m., Aug 13, 2022,” if receipt of these 34,559 ballots were

recorded in Greenwich Mean Time (GMT) because Hawai#i standard

time is ten hours behind GMT.

            10.   Lam cites Hawai#i Revised Statutes (HRS) § 11-172,

as well as HRS §§ 11-109 (Supp. 2021), 16-42 (2009), and 19-3

(Supp. 2014), in support of his assertions and requested

remedies.

            11.   The Office of Elections asserts that the complaint

should be dismissed with prejudice.

            12.   Lam’s objection asserts that “[a] manual recount

is in order and the motion to dismiss should be overruled.”

                          CONCLUSIONS OF LAW

            1.    HRS § 11-172 governs election contests and

provides in relevant part:     “With respect to any election, any

candidate, or qualified political party directly interested, or


                                   4
any thirty voters of any election district, may file a complaint

in the supreme court.   The complaint shall set forth any cause or

causes, such as but not limited to, provable fraud, overages, or

underages, that could cause a difference in the election

results.”

            2.   HRS § 11-173.5 (2009 & Supp. 2021) provides for

contest for cause to be filed in the supreme court involving

primary elections, special primary elections, and county

elections held concurrent with a regularly scheduled primary or

special primary election.

            3.   A complaint challenging the results of a primary

election fails to state a claim unless the plaintiff demonstrates

errors, mistakes, or irregularities that would change the outcome

of the election.   See HRS § 11-172; Tataii v. Cronin, 119 Hawai#i

337, 339, 198 P.3d 124, 126 (2008); Akaka v. Yoshina, 84

Hawai#i 383, 387, 935 P.2d 98, 102 (1997); Funakoshi v. King, 65

Haw. 312, 317, 651 P.2d 912, 915 (1982); Elkins v. Ariyoshi, 56

Haw. 47, 48, 527 P.2d 236, 237 (1974).

            4.   A plaintiff challenging a primary election must

show actual information of mistakes or errors that would have

changed the election result.   Tataii, 119 Hawai#i at 339, 198

P.3d at 126; Funakoshi, 65 Haw. at 316-17, 651 P.2d at 915.

            5.   For a complaint to be legally sufficient, it must

“show[] that the specific acts and conduct . . . complain[ed of]


                                  5
would have had the effect of changing the results of the primary

election.”    Elkins, 56 Haw. at 49, 527 P.2d at 237.

            6.   An election contest cannot be based upon mere

belief or indefinite information.     Tataii, 119 Hawai#i at 339,

198 P.3d at 126; Akaka, 84 Hawai#i at 388, 935 P.2d at 103.      For

example, it is not sufficient that a plaintiff points to a

“poorly run and inadequately supervised election process” that

shows “room for abuse” or “possibilities of fraud.”     Akaka, 84

Hawai#i at 388, 935 P.2d at 103 (quoting Elkins, 56 Haw. at 48,

527 P.2d at 237).

            7.   The remedy provided by HRS § 11-173.5(b) of having

the court decide which candidate was nominated or elected is the

only remedy that can be given in primary election contests.

Funakoshi, 65 Haw. at 316, 651 P.2d at 914; see HRS § 11-

173.5(b).

            8.   When reviewing a request to dismiss a complaint,

the court must accept plaintiff’s allegations as true and view

them in the light most favorable to the plaintiff; dismissal is

proper only if it appears beyond doubt that the plaintiff can

prove no set of facts in support of his or her claim that would

entitle him or her to relief.    AFL Hotel & Restaurant Workers

Health & Welfare Trust Fund v. Bosque, 110 Hawai#i 318, 321, 132

P.3d 1229, 1232 (2006).

            9.   The court’s consideration of matters outside the


                                  6
pleadings converts a motion to dismiss into one for summary

judgment.    Foytik v. Chandler, 88 Hawai#i 307, 313, 966 P.2d 619,

625 (1998).    Summary judgment is appropriate where there is no

genuine issue as to any material fact and the moving party is

entitled to judgment as a matter of law.     Estate of Doe v. Paul

Revere Ins. Group, 86 Hawai#i 262, 269-270, 948 P.2d 1103, 1110-

1111 (1997).

            10.   Taking Lam’s allegations as true and viewing them

in the light most favorable to him, this court does not have

jurisdiction to grant Lam the relief he seeks because ordering a

manual recount of the ballots cast in the Republican Primary

Election for the Senate District 24 seat, and granting certain

requests “to restore public confidence and assurances regarding

the integrity of Hawaii elections and reduce vulnerability to

election and voter fraud,” are not authorized by HRS § 11-

173.5(b).    See Funakoshi, 65 Haw. at 316, 651 P.2d at 914.

                               JUDGMENT

            Based upon the foregoing findings of fact and

conclusions of law, judgment is entered dismissing the complaint.

            DATED: Honolulu, Hawai#I, August 29, 2022.

                                       /s/ Mark E. Recktenwald
                                       /s/ Paula A. Nakayama
                                       /s/ Sabrina S. McKenna
                                       /s/ Michael D. Wilson
                                       /s/ Todd W. Eddins


                                   7